Title: From John Adams to George Washington Adams, 15 June 1822
From: Adams, John
To: Adams, George Washington



my dear Grandson
Montezillo June 15th. 1822—

I am well pleased with your No. 31 & 32 I hope you will continue the subject. I see nothing in the quarterly reviews but the Johnsonian antipathy to Scotland. That Mr Locke has had greater influence on the intellectual moral & political world than any man of the last century I believe; but to deny that Reid, and Stuart, have made no improvements, upon Locke appears to me uniniquitous partiality in favour of England. I have heard the two first volumes of Browns Lectures and am far advanced in the third. Mr Shaw and Miss Anna Thaxter are with us and entertain me with much delightful reading Brown is manifestly a pupil and disciple of Stuarts and Reid, and though the differences between them are chiefly about the meaning of Words, yet I think they have made words more intelligible, and more precise. The result of all the metaphisical speculations I have ever read is, that we are ignorant of Measures and Substances, mental or corporeal. We know that Causes and Substances do exist, but what they are we are still ignorant, and ever shall be. Our faculties in this life cannot reach them. That we are fearfully and wonderfully made in mind, as well as body. That wisdom power and goodness transcending all our conceptions have been exerted in the production and preservation of the intellectual and moral, as well as material world is beyond all controversy. When I read a number of good Books in succession I am very apt to think, the last the best. Accordingly I receive more pleasure from Brown, than from his Predecessors—
Your friend Quincy is now reading a great modern work in six large Octavos upon real estates. I think the Authors name is Noyes As he quotes his Authorities on the margin of every page, if his authority is not sufficient you may consult the original. The work I think must be a rich treasure to the young students of law. It has been reprinted in America, and I hope you will purchase it, And I hope you will cultivate a friendly correspondence with Quincy
The triacasserie diplomatique has been decided in this part of the World so universally in favor of one party that no man has hitherto thought it prudent or safe to print write or speak one word in favour of the other.—Whether we may hope for a visit this Summer from the whole, or any part of the family, you will please to inform / your affectionate Grand Father.
John Adams